In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Nassau County (McCabe, J.), dated December 10, 1993, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff had not sustained a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The plaintiff raised a triable issue of fact as to whether she sustained a serious injury as defined by Insurance Law § 5102 (d) (see, CPLR 3212 [b]). Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.